DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
This communication is in response to Amendments filed on 05/24/2021.
Claims 1-25 are currently pending.

Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim(s) 1-25 distinguish over the prior art for the following reasons:As per claim 1, the primary reason for the indication of the filed subject matter as free of prior art, is the inclusion of the following limitations, in the specific combination claimed by the applicant: A system configured to provide update data to infusion pumps, the system comprising: a subset of infusion pumps of a plurality of infusion pumps, each infusion pump, located within one or more clinical environments, configured to deliver medication according to operational software and one or more drug libraries to one or more patients; a server, located outside of the one or more clinical environments, configured to receive user input comprising a location of update data, the update data including one or more of transmit clinical messages to the server over a message channel of the first network, receive the clinical messages from the subset of infusion pumps over a message channel of the second network, and store at least the update data, the memory further storing instructions that, when executed by the computer hardware, configure the connectivity adapter to: receive the first location of the update data from the server over the message channel of the first network; receive the update data from the first location over a data channel of the first network, the message channel and the data channel of the first network being separate channels to reduce interference between update data transfer and clinical messaging to the server; store blocks of the update data at a second location that is within the connectivity adapter, wherein the stored blocks of update data are available for-2-Application No.: 16/512093 Filing Date:July 15, 2019transmission to one or more infusion pumps of the subset of infusion pumps over the second network that is within the at least one clinical environment; monitor performance of at least one function or service associated with operation of the connectivity adapter; and transmit, in response to a request, the stored blocks of update data over a data channel of the second network based at least in part on the monitored performance of the connectivity adapter; the message channel of the second network and receive the stored blocks of update data over the data channel of the second network, the message channel and the data channel of the second network being separate channels to reduce interference between transfer of the stored blocks of update data and the clinical messaging from the subset of infusion pumps, responsive to receiving the requested blocks of update data, each infusion pump of the subset of infusion pumps administrating medication to the one or more patients according to the received blocks of update data.
The closest available prior art of record are as follows:
The closest prior art Hume (US 2013/0047113 A1) system configured to provide update data to infusion pumps, the system comprising: a subset of infusion pumps of a plurality of infusion pumps, each infusion pump, located within one or more clinical environments, configured to deliver medication according to operational software and one or more drug libraries to one or more patients; (Hume [Fig. 3] and [0032] Referring now to the figures, FIG. 1 illustrates an example system for receiving, processing, and providing medical data. The system includes a number of servers, such as a picture archiving and communication system (PACS) 102, a radiology information system (RIS) 104, a medical list server (LIS) 106, a hospital information system (HIS) 108, electronic medical records (EMR) 110, and electronic health records (EHR) 112, for example, that are coupled to a further medical server 114. The medical server 114 may further be coupled to a number of medical devices 116, 118, and 120, which may include any number of devices 
The next closest prior art is Moubayed (2008/0154177 A1) teaches a connectivity adapter comprising a first interface for (Moubayed  [Fig. 1, 24]) communication with the server over a first network that is outside of the one or more clinical environments, (Moubayed [0046] In this example, the extra-institutional portion 16 of the system 10 comprises one or more extra-institutional user interfaces 24 (e.g., computers or PDAs), one or more extra-institutional infusion pumping devices 26 which may be connected via wired or wireless connection to the Internet and may then communicate with the server 18 through the institution's internet connection. Further, extra-institutional infusion pumping devices 26 may telephonically communicate to the inter-institutional portion 14 via an extra-institutional telephonic modem 12 which connects to an intra-institutional telephonic modem 124 which connects to an intra-institutional server 18) a second interface (Moubayed [Fig. 1, 24]) for communication with the subset of infusion pumps over a second network that is within at least one of the one or more clinical environments and separate from the first network, (Moubayed  [0045] The intra-institutional server 18, user interfaces 20, intra-institutional pump devices 22 and optional telephonic modem 124 are connected to a wired or wireless network (e.g., 
The prior art does not teach and/or suggest, inter alia, wherein the stored blocks of update data are available forFiling Date:July 15, 2019 transmission to one or more infusion pumps of the subset of infusion pumps over the second network that is within the at least one clinical environment; monitor performance of at least one function or service associated with operation of the connectivity adapter; and transmit, in response to a request, the stored blocks of update data over a data channel of the second network based at least in part on the monitored performance of the connectivity adapter; the subset of infusion pumps further configured to request the stored blocks of update data over a message channel of the second network and receive the stored blocks of update data over the data channel of the second network, the message channel and the data channel of the second network being separate channels to reduce interference between transfer of the stored blocks of update data and the clinical messaging from the subset of infusion pumps, responsive to receiving the requested blocks of update data, each infusion pump of the subset of infusion pumps administrating medication to the one or more patients according to the received blocks of update data, as recited in independent claim 1 and similarly in claim 1, 13, 18 and 23. In regards to the 101 rejection, the limitations are sufficiently integrated into a practical application.
 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHMAD MUQEETH whose telephone number is (571) 272-5442  The examiner can normally be reached on IFP 7am - 10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686